            Case 2:20-cr-00244-RFB-NJK Document 24 Filed 04/09/21 Page 1 of 3



 1   DAN M. WINDER, ESQ.
     Nevada State Bar No:. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada State Bar No:. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6
     Attorney for Defendant
 7
                                  UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,           )                 Case No.: 2:20-cr-244-RFB-NJK
10                                       )
                             Plaintiff,  )
11                                       )
     vs.                                 )
12                                       )
     BABY VASQUEZ BELTRAN,               )                 STIPULATION TO CONTINUE
13                                       )                 SENTENCING
                            Defendant.   )
14   ____________________________________)
15   Certification: This stipulation is timely filed.
16           IT IS HEREBY STIPULATED by and between , ERIC SCHMALE , Assistant United
17   States Attorney, counsel for Plaintiff, UNITED STATES OF AMERICA, Defendant, BABY
18   VASQUEZ BELTRAN, by and through her counsel DAN M. WINDER, ESQ., of the LAW
19                                                                                           3
     OFFICE OF DAN M. WINDER, PC, that the Sentencing Hearing currently scheduled for April 15,
20   2021, be vacated and continued to a date which are convenient to this Honorable Court, not less than
21   thirty (30) days from this date.
22   This stipulation is entered into for the following reasons:
23           1. Defendant requires additional time to prepare the Sentencing Memorandum.
24           2. The Government does not object to the continuance sought herein.
25           3. The Defendant does not object to the continuance in this matter.
26           4. The additional time requested herein is not sought for purposes of delay.
27
28                                                Page 1 of 3
           Case 2:20-cr-00244-RFB-NJK Document 24 Filed 04/09/21 Page 2 of 3



 1         5. This is the second request for continuance of the Sentencing herein.
 2         DATED this 9th day of April, 2021.
 3
 4   CHRISTOPHER CHIOU US ATTORNEY               LAW OFFICE OF DAN M. WINDER, PC
 5
      /s/ Eric Schmale                                   /s/ Dan M. Winder
 6   ERIC SCHMALE                                       DAN M. WINDER
     Assistant United States Attorney                   Nevada State Bar No. 001569
 7   501 Las Vegas Boulevard South, Ste 1100            3507 West Charleston Blvd.
     Las Vegas, NV 89102                                Las Vegas, NV 89102
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             Page 2 of 3
             Case 2:20-cr-00244-RFB-NJK Document 24 Filed 04/09/21 Page 3 of 3



 1   DAN M. WINDER, ESQ.
     Nevada Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6   Attorney for Defendant
 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,           )    Case No.: 2:20-cr-244-RFB-NJK
 9                                       )
     Plaintiff,                          )
10                                       )
     vs.                                 )
11                                       )
     BABY VASQUEZ BELTRAN                )    FINDINGS OF FACT AND ORDER
12                                       )
     Defendant.                          )
13   ____________________________________)
                                   FINDINGS OF FACT
14
     Based on the Stipulation of counsel, and good cause appearing therefore, the Court finds
15
     that:
16
             1. Defendant requires additional time to prepare the Sentencing Memorandum.
17
             2. The Government does not object to the continuance sought herein.
18
             3. The Defendant does not object to the continuance in this matter.
19
             4. The additional time requested herein is not sought for purposes of delay.
20
             5.This is the second request for continuance of the sentencing hearing filed herein.
21
                                                  ORDER
22
       IT IS HEREBY ORDERED that the sentencing hearing currently scheduled for April 13, 2021.
23
     shall be and is hereby vacated and continued to the20th           May , 2021 at 10:00 AM.
                                                         ____ day of _______
24
25           DATED this 9th
                        ____ day of April, 2021.
26                                                        _____________________________
                                                          RICHARD F. BOULWARE, II
27                                                        UNITED STATES DISTRICT JUDGE
28                                              Page 3 of 3
